Case: 17-13253    Date Filed: 02/23/2018     Page: 1 of 10




                                                            [DO NOT PUBLISH]




                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-13253
                             Non-Argument Calendar
                           ________________________

                        D.C. Docket No. 1:17-cv-02194-AT



JOSEPH DINGLER,
on behalf of himself and all persons similarly situated,

                                                                 Plaintiff - Appellant,

ASHTON DINGLER,

                                                                             Plaintiff,

                                       versus

STATE OF GEORGIA,
GA DIV. OF FAMILY & CHILDREN SERVICES,
DIR. BOBBY CAGLE,
DFCS,
FULTON COUNTY GEORGIA, FAMILY COURT,
CATHELENE TINA ROBERSON,
Clerk,

                                                              Defendants - Appellees.
              Case: 17-13253     Date Filed: 02/23/2018    Page: 2 of 10


                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                 (February 23, 2018)

Before MARCUS, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Joseph Dingler (“Plaintiff”) filed a petition in Georgia state court to

legitimize himself as the father of his unborn child and to appoint a guardian ad

litem. At the same time, Plaintiff, proceeding pro se, filed a federal complaint on

behalf of himself, his unborn child, and a class of unborn children against the state

of Georgia, the Georgia Division of Family and Children Services, the Division’s

director, Fulton County Family Court, and the court’s clerk. Plaintiff alleged that,

in violation of Georgia state law, the Georgia Constitution, and the United States

Constitution, he had been deprived of access to state courts, his ability to assert his

parental interest in his unborn child, and a guardian ad litem. The district court

dismissed Plaintiff’s complaint sua sponte for being frivolous under 28 U.S.C.

§ 1915 and denied Plaintiff’s post-judgment motions challenging the court’s

dismissal. Now, on appeal, Plaintiff argues that dismissing his complaint violated




                                           2
                  Case: 17-13253   Date Filed: 02/23/2018   Page: 3 of 10


his constitutional rights, among other errors. We disagree and AFFIRM the

district court.

I.     BACKGROUND
       According to Plaintiff’s complaint, Plaintiff impregnated a woman to whom

he was not married in late 2016. Around May 2017, Plaintiff became concerned

over the unborn child’s safety and sought to legitimize himself as the child’s

father. At the same time, he also sought to have a guardian ad litem appointed to

prevent the mother from having an abortion or putting the child up for adoption.

       In the process of filing his petition for legitimization and a guardian ad

litem, Plaintiff was given conflicting information over what Georgia court or

agency he should file his petition with. Eventually, Plaintiff was told by the

Georgia Division of Family and Children Services that it had no authority to

legitimize Plaintiff as the child’s father or to appoint a guardian ad litem because

the child had not been born yet. On May 22, Plaintiff filed a petition for an

emergency hearing in Fulton County Superior Court to address both issues.

       While his state court action was still pending, Plaintiff, proceeding pro se,

filed a lawsuit in the federal district court against the State of Georgia, the Georgia

Division of Family and Children Services, the Division’s director Bobby Cagle,

Fulton County Family Court, and court clerk Cathlene Tina Robinson. Plaintiff



                                            3
                 Case: 17-13253        Date Filed: 02/23/2018         Page: 4 of 10


asserted claims on behalf of himself, his unborn child, and a class of unborn

children including “all ‘persons’ . . . . over the 28 week age of viability.” Plaintiff

sought a writ of mandamus “requiring [the defendants] to provide effective

remedy” for alleged violations of the Sixth, Eighth, and Fourteenth Amendments

of the United States Constitution, unspecified articles of the Georgia Constitution,

and O.C.G.A. § 19-7-5, which requires certain persons and entities to report child

abuse. Plaintiff also sought declaratory relief and injunctive relief for alleged

violations of both his, his unborn child’s, and the class’s rights under the First,

Sixth, and Fourteenth Amendments of the United States Constitution and

paragraphs I, II, and XIV of Article I, § I of the Georgia Constitution.

        Plaintiff filed a motion to proceed in forma pauperis under 28 U.S.C.

§ 1915, and the district court granted the motion. Pursuant to 28 U.S.C.

§ 1915(e)(2)(b)(i),1 the district court determined that Plaintiff’s complaint was

frivolous and dismissed it sua sponte before the complaint was served on the

defendants. The court also entered an order of final judgment.

        Plaintiff then filed a motion for reconsideration, a motion to amend the

complaint, a motion for an emergency preliminary injunction, and a motion for the


1
   “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court
shall dismiss the case at any time if the court determines that . . . the action or appeal . . . is
frivolous or malicious.” 28 U.S.C. § 1915(e)(2)(B)(i).


                                                   4
              Case: 17-13253     Date Filed: 02/23/2018    Page: 5 of 10


appointment of a guardian ad litem. The district court denied Plaintiff’s motion for

reconsideration and denied the remaining motions as moot. Plaintiff filed a timely

appeal under 28 U.S.C. § 1291.

II.    STANDARD OF REVIEW

       We review questions of constitutional law de novo. United States v. Ward,

486 F.3d 1212, 1221 (11th Cir. 2007). We review for abuse of discretion a district

court’s dismissal of a complaint under § 1915(e)(2), Bilal v. Driver, 251 F.3d

1346, 1349 (11th Cir. 2001), dismissal of a declaratory judgment claim, Smith v.

Casey, 741 F.3d 1236, 1244 (11th Cir. 2014), and denial of a reconsideration

motion under Rule 59(e), Case v. Eslinger, 555 F.3d 1317, 1325 (11th Cir. 2009).

III.   DISCUSSION
       On appeal, Plaintiff challenges the dismissal of his complaint in two ways:

(1) by attacking § 1915(e)(2)(B)(i)’s constitutionality and (2) by challenging the

district court’s application of § 1915(e)(2)(B)(i) to a non-prisoner, as well as the

court’s frivolity determination in general. Plaintiff also contends that the district

court erred by denying his Rule 59(e) motion to alter or amend the judgment and

his motion to amend the complaint. Before turning to these issues, we note that we

consider only Plaintiff’s claims raised on his own behalf because a non-attorney




                                           5
                Case: 17-13253        Date Filed: 02/23/2018       Page: 6 of 10


pro se litigant cannot bring any action on behalf of his or her child. Devine v.

Indian River Cty. Sch. Bd., 121 F.3d 576, 581 (11th Cir. 1997).

       A.      The District Court’s Application of Section 1915(e)(2)(B)(i) to
               Plaintiff was Constitutional
       Plaintiff begins by challenging § 1915(e)(2)(B)(i) as violating his right of

access to the courts, violating the Equal Protection Clause by treating indigent

plaintiffs differently than plaintiffs who pay filing fees, and constituting an

unconstitutional bill of attainder. This Court has already rejected the proposition

that a functionally identical subsection of the same statute violates indigent

plaintiffs’ right of access to the courts and the Equal Protection Clause. See Farese

v. Scherer, 342 F.3d 1223, 1227 n.5 (11th Cir. 2003) (holding that due process and

equal protection challenges to § 1915(e)(2)(B)(ii) were “without merit”);

Vanderberg v. Donaldson, 259 F.3d 1321, 1324 (11th Cir. 2001) (“[S]ection

1915(e)(2)(B)(ii) . . . does not violate the Equal Protection Clause . . . . [and sua

sponte dismissal] did not deny Plaintiff due process.”).2 Because Plaintiff’s

challenges to § 1915(e)(2)(B)(i) are the same, we must reject them as well.




2
  Unlike § 1915(e)(2)(B)(i), which commands courts to dismiss “frivolous or malicious” actions,
§ 1915(e)(2)(B)(ii) states that courts shall dismiss actions that “fail[ ] to state a claim on which
relief may be granted.” For the purposes of Plaintiff’s arguments, the two subsections are
functionally identical because both require sua sponte dismissal of unpaid complaints.


                                                 6
               Case: 17-13253       Date Filed: 02/23/2018      Page: 7 of 10


       Next, Plaintiff contends that § 1915(e)(2)(B)(i) violates the Constitution’s

prohibition on bills of attainder. See U.S. Const., Art. I, § 9, cl. 3 (“No Bill of

Attainder . . . shall be passed.”). “A bill of attainder is ‘a law that legislatively

determines guilt and inflicts punishment upon an identifiable individual without

provision of the protections of a judicial trial.’” Houston v. Williams, 547 F.3d

1357, 1364 (11th Cir. 2008) (quoting Nixon v. Adm’r of Gen. Servs., 433 U.S. 425,

468 (1977)). 3 To qualify as an unconstitutional bill of attainder, the statute must

have three characteristics: “specification of the affected persons, punishment, and

lack of a judicial trial.” Selective Serv. Sys. v. Minn. Pub. Interest Research Grp.,

468 U.S. 841, 846–47 (1984). “[O]nly the clearest proof . . . suffice[s] to establish

the unconstitutionality of a statute on such a ground.” Communist Party of U.S. v.

Subversive Activities Control Bd., 367 U.S. 1, 83 (1961) (quoting Flemming v.

Nestor, 363 U.S. 603, 617 (1960)).

       Section 1915(e)(2)(B)(i) is not a bill of attainder, because it does not impose

punishment. To the contrary, it furthers “the government’s legitimate interests in

deterring meritless claims and conserving judicial resources.” Vanderberg, 259

F.3d at 1324. Because § 1915(e)(2)(B)(i) “furthers the non-punitive goal of


3
  Historically, bills of attainder were also known as “bills of pains and penalties” if they
“prescribed a penalty short of death.” United States v. Brown, 381 U.S. 437, 441 (1965). The
Constitution prohibits all bills of attainder, “of any form or severity.” Id. at 447.


                                               7
                Case: 17-13253       Date Filed: 02/23/2018       Page: 8 of 10


allocating resources, and no intent to punish can be established from the record,”

Plaintiff’s argument “has no merit.” Houston, 547 F.3d at 1364.4

       B.      The District Court did not Abuse its Discretion by Dismissing the
               Complaint Without Opportunity to Amend and Denying
               Plaintiff’s Motion to Alter or Amend the Judgment

       Plaintiff challenges the dismissal of his complaint in two ways. First,

Plaintiff contends that the district court erred by applying § 1915(e)(2)(B)(i) to a

non-prisoner. Yet it plainly applies to anyone proceeding in forma pauperis,

“prisoners and non-prisoners alike.” Rowe v. Shake, 196 F.3d 778, 783 (7th Cir.

1999); see also Troville v. Venz, 303 F.3d 1256, 1260 (11th Cir. 2002) (finding “no

error in the district court’s dismissal of [a non-prisoner’s] complaint” under

§ 1915(e)).

       Second, Plaintiff argues generally that the district court abused its discretion

by dismissing his complaint and not allowing him an opportunity to amend.

Notably, Plaintiff does not argue that his claims were not frivolous on the merits or

that amendment would correct his original complaint’s flaws, but instead accuses




4
  Plaintiff also suggests in a single sentence of his brief that an unspecified Georgia law
“‘attains’ unwed biological fathers.” But “passing references” alone are insufficient to properly
preserve an issue for appeal. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th
Cir. 2014). Thus, we do not consider this issue.


                                                8
                Case: 17-13253        Date Filed: 02/23/2018       Page: 9 of 10


the district court of class-based and political bias. 5 The record, however, reveals

no trace of bias or even a scintilla of evidence to support Plaintiff’s accusations.

       Plaintiff also suggests that the district court may have applied a heightened

pleading standard. Yet the district court acknowledged the liberal pleading

standard applied to pro se litigants. Trawinski v. United Tech., 313 F.3d 1295,

1297 (11th Cir. 2002). And we discern nothing in the district court’s orders that

suggests it may have implicitly applied a higher standard.

       Further, although “we read briefs filed by pro se litigants liberally, issues not

briefed on appeal by a pro se litigant are deemed abandoned.” Timson v. Sampson,

518 F.3d 870, 874 (11th Cir. 2008) (citations omitted). “[S]imply stating that an

issue exists, without further argument or discussion, constitutes abandonment of

that issue and precludes our considering the issue on appeal.” Singh v. U.S.

Attorney Gen., 561 F.3d 1275, 1278–79 (11th Cir. 2009); see also Sapuppo v.

Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (a claim raised on

appeal “in a perfunctory manner without supporting arguments and authority” is

considered abandoned). Thus, Plaintiff abandoned any contention that his claims




5
   The closest Plaintiff comes to addressing the actual merits of the district court’s frivolity
determination is a single sentence—in the middle of his equal protection challenge—when he
states that he “believes, although inartful, [that] he has satisfied both [frivolity] prongs.”


                                                 9
             Case: 17-13253    Date Filed: 02/23/2018   Page: 10 of 10


themselves were not frivolous on their merits and that his amended claims would

have cured any defects.

      For this same reason, Plaintiff also abandoned any argument that the district

court abused its discretion by denying his Rule 59(e) motion to alter or amend the

judgment. Plaintiff’s mere statement of the standard of review for such a motion—

without more—is insufficient to preserve it for appeal. See Singh, 561 F.3d at

1278–79; Sapuppo, 739 F.3d at 681.

                                 CONCLUSION

      For the reasons stated above, we AFFIRM the district court.




                                        10